Citation Nr: 1035194	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  10-09 688	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for cataracts as secondary 
to diabetes mellitus to include diabetic neuropathy.  

3.  Entitlement to service connection for a peptic ulcer 
disability.  

4.  Entitlement to service connection for hyperlipidemia.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cardiomyopathy 
with ventricular arrhythmias.  

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glaucoma.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for congestive heart 
failure.  

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetic 
neuropathy.  

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
fibrosis (also claimed as interstitial lung disease).  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis or other breathing problem.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
obstructive sleep apnea.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for exogenous 
obesity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On August 28, 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas, that 
the appellant died in June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA Regional Office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


